DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election without traverse of Group I, in the reply filed on 01/26/22, is acknowledged.

Claim Status
3.  Claims 1-10 are pending. Claims 6-10 were newly added (09/28/18). Claim 6 was amended (09/28/18). Claims 6-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/22. Claims 1-5 are under examination.

Information Disclosure Statement
4.  The information disclosure statements (IDS) submitted on 03/08/19; 09/22/20; and 01/24/22 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Objections
5.  Claims 1, 2, 4 and 5 are objected to because of the following informalities:  improper recitation of species names. Latin names of microorganisms are properly recited with with both in italics, and having the genus name spelled out upon first usage.  Thus, for example, “Salmonella” is properly written as “Salmonella”.  Appropriate correction is required.

6. Claims 1, 2, and 4 are objected because of the following informalities: misspelled word.  Claims recite “peptidylpropyl” which appears to be a misspelling of “peptidylprolyl” Appropriate correction is required.

7. Claims 1 and 2 are objected because of the following informalities: improper use of an acronym/abbreviation.  Acronyms and abbreviations must be spelled out and/or defined upon first use; therefore, S8, L15, L17, L21, L25, 87, SODa, gns, YibT, YaiA and YciF must be explained/defined where an appropriate definition is available.  Appropriate correction is required.

8. Claim 2 is objected because of the following informalities: subject-verb agreements.  Since claim 12 requires the use of at least 12 types of ribosomal proteins, the phrase “...as the marker protein” (singular) is not grammatically correct.  The Office recommends “...as the marker proteins” (plural) to negate this objection. Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.  Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the goal of the preamble (i.e. identify a microorganism) is not met by the positively recited steps of the body of the claim wherein one step is to start with a known microorganism per se (e.g. required to start with Salmonella bacteria in step (c)).  Similarly, dependent claim 4 and claim 5 require the Salmonella serovar to be known and thus are not actually being “identified” as the preamble requires. In the interest of compact prosecution, it is noted that the method appears to be drawn to “A method of identifying a serovar of Salmonella bacteria...” as opposed to a method of identifying a microorganism per se.  Regardless, clarification is required.
Further, the phrase “...identifying which bacteria of serovar of Salmonella genus bacteria...” in claim 1, lines 6-7, is awkward, confusing, and unclear because inter alia “bacteria of serovar” is not an art-recognized phrase and serovar is a sub-species (not sub-genus) designation.  The Office recommends “...identifying a serovar of Salmonella bacteria...” to clarify.  Regardless, clarification is required.
Furthermore, the phrase “...at least ... is contained as the marker protein” in claims 4 and 5 does not make sense. In addition, it is unclear if Applicant meant to encompass methods for when the serovar must be known first, such that the biomarker is subsequently selected (as written) or if the presence of a peak for that specific biomarker indicates the identification of a particular serovar. If the latter, the Office recommends re-writing the claim to accurately reflect the positively recited step; but regardless clarification is required.
Therefore, clarification is required to ascertain the metes and bounds of independent claim 1 and dependent claims 4 and 5. Dependent claims 2 and 3 do not clarify the issues identified above.

Claim Rejections - 35 USC § 112
11.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.  Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

Instant claims are drawn to microorganism identification method(s) comprising the steps of subjecting a sample containing microorganisms to mass spectrometry to obtain a mass spectrum; reading a mass-to-charge ratio m/z of a peak derived from a Salmonella bacteria the microorganisms contained in the sample contain, based on the mass-to-charge ratio m/z, wherein one of at least one of two types of ribosomal proteins S8 and peptidylprolyl isomerase is used as the marker protein; and wherein the serovars of Salmonella genus bacteria are classified using cluster analysis using as an index the mass-to-charge ratio m/z derived from at least 12 types of ribosomal proteins S8, L15, L17, L21, L25, S7, SODa, peptidylprolyl isomerase, gns, YibT, YaiA and YciF as the marker proteins; and wherein when the serovar of Salmonella genus bacteria is Orion, then peptidylprolyl isomerase is the marker protein; and wherein the serovar of Salmonella genus bacteria is Rissen, then S8 is the marker protein. 
Consequently, it is the Office’s position that (1) the independent claim constitutes a "broad generic claim” based on inter alia the generically claimed methods of mass spectrometry, mass spectra generated, m/z ratios and peaks, and/or Salmonella species and serovars; and (2) the claimed genus has substantial variation because of the numerous options and combinations of options permitted.  
However, the specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification and/or the claims do not disclose and/or recite a structure-function correlation between the necessary structure of the mass spectra (i.e. using as little as the presence of one peak for either S8 or peptidylprolyl isomerase, specifically; and/or which other peaks or “fingerprints”, generally correspond to which serovars, known or unknown) and the claimed function to be maintained (e.g. “identifying” particular serovars of Salmonella).  Thus, the specification does not provide substantive evidence for possession of the Salmonella, which includes a massive number of options (e.g. see State of the Art, below).
However, MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification appears to describe that when the serovar of Salmonella enterica is Orion, then at least peptidylprolyl isomerase is useful as the marker protein [0017]; that when the serovar of Salmonella enterica is Rissen, then S8 is useful as the marker protein [0018]; that when the serovar of Salmonella enterica is Saintpaul, then L21, S7, YaiA and YciF are useful as marker proteins. [0019]; when the serovar of Salmonella enterica is Braenderup, then SOD, gns and/or L25 are useful as marker proteins [0020]; when the serovar of Salmonella enterica is Montevideo or Schwarzengrund, then SOD, L21, and/or S7 are useful as marker proteins [0021]; when the serovar of Salmonella enterica is Enteritidis, then SOD, L17 and/or S7 are useful as the marker proteins [0022]; and when the serovar of Salmonella enterica is Infantis, then SOD, L21, S7, YibT and YciF are useful as marker proteins [0023]. However, the specification and/or the claims do not adequately describe how each correlation is used to identify any particular serovar, without knowing the specific serovar first.  The specification discusses “attribution results based on measured values of ribosomal proteins” (e.g. Figure 8), but does not adequately describe how Figure 8 yields a serovar identification from a known or unknown sample containing microorganisms.   Figures 11-22 show single peaks of particular ribosomal proteins for two serovars, thereby distinguishing one known serovar from another known serovar but does not describe how these individual peaks are used in the method as claimed to identify an unknown serovar. Therefore, it is the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus claimed (i.e. Salmonella bacteria based on the presence of as little as one mass-to-charge ratio peak).
With regards to the state of the art, identifying serovars of Salmonella species, using mass spectrometry, was still under development and thus necessarily unpredictable, as evidence by the state of the art. For example, Dieckmann et al. 2011 (Applied and Environmental Microbiology; 77 (12), 4136–4146) teaches that there are over 2,610 different Salmonella serovars (e.g. see abstract, first line; emphasis added). Dieckmann teaches there are known reproducibility issues with matrix-assisted laser desorption ionization-time of flight mass spectrometry (MALDI-TOF MS) which have been a major concern but can produce reliable results, especially when a characteristic “fingerprint” of ion peaks, and not just a single biomarker peak is used to identify bacteria to species, or less commonly, a serovar level (e.g. page 4136, Introduction). Dieckmann teach discrimination ability at the serovar level by analyzing data subsets comprised of multiple MALDI-TOF MS spectra obtained from different serovars, wherein when two different serovars were compared, then not more than 15 potentially serovar-discriminating peaks per spectrum were observed, of which usually several were present in more than one serovar, such that careful inspection was required for reproducible serovar-identifying combinations of biomarkers (i.e. identification requires more than only one peak; e.g. see page 4137, Results). Dieckmann evaluated both Orion and Rissen, but do not provide an art-recognized correlation for distinguishing these serovars, using as little as one biomarker in general, or peptidylprolyl isomerase and/or S8, specifically (e.g. see Table 2). 
Similarly, Gekenidis et al. 2014 (Applied and Environmental Microbiology; 80(14): 4234-4241), teaches matrix-assisted laser desorption ionization (MALDI) biotyping is based on unique ribosomal protein profiles matched to a reference database and identified accordingly, but has its limitations (i.e. more than one peak is required; e.g. see page 4234, Introduction). Gekenidis teaches the abundance of existing serovars within a subspecies makes it difficult to ascertain that a peptide sequence is identical in all serovars, especially when considering Salmonella enterica subs. enterica alone has more than 2,500 serovars (e.g. page 4238, right column). Gekenidis teaches peptidylprolyl isomerase was correlated with the presence of Salmonella enterica sups. arizonae (i.e. not Orion as claimed).  
Therefore, the art provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated, and accordingly, provides evidence which indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed.  Therefore, the state of the art does not provide adequate written description support for which options and which combinations would predictably retain their functional activities; thus the only way to determine if a particular peak, or spectra of peaks, actually works is empirical testing of each and every option.  
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly Vas-Cath at page 1116.). Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


Claim Rejections - 35 USC § 102
13.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.  Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gekenidis et al. 2014 (Beyond the Matrix-Assisted Laser Desorption Ionization (MALDI) Biotyping Workflow: in Search of Microorganism-Specific Tryptic
Peptides Enabling Discrimination of Subspecies; Applied and Environmental Microbiology; 80(14): 4234 – 4241).
	Gekenidis teaches methods for identifying Salmonella serovars comprising subjecting a sample containing Salmonella to MALDI-TOF to generate a mass spectrum for multiple serovar specific biomarkers, further comprising visual inspection of the generated spectrum, and wherein at least one of the protein biomarkers is peptidylprolyl isomerase (e.g. see Methods section beginning on page 4234; Figures 1 and 2; and Tables 1 and 2; meeting limitations found in instant claim 1). Gekenidis teaches MALDI biotyping is based on unique ribosomal protein profiles matched to a reference database and identified accordingly (e.g. see page 4234, Introduction). 
	Therefore, Gekenidis anticipate the invention as claimed. 


Double Patenting
16.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

17.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

18.  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

19.  Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/232236 (reference application; US 2022/0003778).
Although the claims at issue are not identical, they are not patentably distinct from each other because are both drawn to substantially the same methods using substantially the same positively recited steps.
For example, instant claims are drawn to a microorganism identification method comprising a) a step of subjecting a sample containing microorganisms to mass spectrometry to obtain a mass spectrum, b) a step of reading a mass-to-charge ratio m/z of a peak derived from a marker protein from the mass spectrum, and c) an identification step of identifying which bacteria of serovar of Salmonella genus bacteria the microorganisms contained in the sample contain, based on the mass-to-charge ratio m/z, wherein at least one of two types of ribosomal proteins S8 and peptidylpropyl isomerase is used as the marker protein; and wherein the serovars of Salmonella genus bacteria are classified using cluster analysis using as an index the mass-to-charge ratio m/z derived from at least 12 types of ribosomal proteins S8, L15, L17, L21, L25, S7, SODa, peptidylpropyl isomerase, gns, YibT, YaiA and YciF as the marker proteins.
Similarly, co-pending claims are drawn to method(s) for analyzing a microorganism, comprising: a step of reading, from a mass spectrum obtained by a mass spectrometric analysis of a sample containing a microorganism, a mass-to-charge ratio or ratios m/z of a peak or peaks originating from 1-10 kinds of proteins selected from the group, consisting of 10 kinds of proteins of gns, YaiA, YibT, PPI, L25, L21, S8, L17, L15 and S7 as well as any combination of the 10 kinds of proteins; and an identification step configured to determine, based on the read mass-to-charge ratio or Salmonella bacteria: Abaetetuba, Anatum, Newport, Poona, Tallahassee and Vellore.
Therefore, the co-pending claims, identifying specific serovars, are a species of the instant claims’ broader genus and thereby anticipate the instant claims; see MPEP 2131.02.  However, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Double Patenting(2)
20.  Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/232258 (reference application; US 2022/0003764).
Although the claims at issue are not identical, they are not patentably distinct from each other because are both drawn to substantially the same methods using substantially the same positively recited steps.
For example, instant claims are drawn to a microorganism identification method comprising a) a step of subjecting a sample containing microorganisms to mass spectrometry to obtain a mass spectrum, b) a step of reading a mass-to-charge ratio m/z of a peak derived from a marker protein from the mass spectrum, and c) an identification step of identifying which bacteria of serovar of Salmonella genus bacteria the microorganisms contained in the sample contain, based on the mass-to-charge ratio m/z, wherein at least one of two types of ribosomal proteins S8 and peptidylpropyl 
Similarly, co-pending claims are drawn to method(s) for analyzing a microorganism, comprising: an identification step for determining which of Abony and Pakistan which are two serotypes of Salmonella bacteria is contained in a sample which contains either Abony or Pakistan, based on presence or absence of a peak or peaks at a predetermined mass-to-charge ratio or ratios, in a mass spectrum obtained by a mass spectrometric analysis of the sample, where a value or values of the predetermined mass-to-charge ratio or ratios are selected from the group consisting of 3028, 3119, 4166, 5487, 5507, 5924, 6011, 6095, 6238, 6261, 6369, 6720, 6725, 6933, 7272, 7453, 7480, 7589, 7858, 7903, 8053, 8129, 8330, 8461, 8536, 8546, 8634, 8687, 9669, 9912, 10956, 11499, 11506, 11847, 12276, 13366, 13373, 13435, 13444, 15714, 15803 and 15990 as well as any combination of these values.
Therefore, the co-pending claims, requiring specific peaks, are a species of the instant claims’ broader genus and thereby anticipate the instant claims; see MPEP 2131.02.  However, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
21. No claims are allowed.

22.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 

23.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
March 7, 2022